                                                           Case 2:21-cv-01253-JCM-EJY Document 11 Filed 09/16/21 Page 1 of 2



                                                       1   Richard C. Gordon, Esq. (Nevada Bar #9036)
                                                           Bradley T. Austin, Esq. (Nevada Bar #13064)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: rgordon@swlaw.com
                                                       5          baustin@swlaw.com

                                                       6   Attorneys for Defendants Legacy Creative Inc.
                                                           and Andrea Reindl McLean
                                                       7
                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                       8
                                                                                                DISTRICT OF NEVADA
                                                       9

                                                      10
                                                           CATALYSTIX INC., a Nevada corporation,                  Case No.:    2:21-cv-01253-JCM-DJA
                                                      11
                                                                                            Plaintiff,
                                                      12                                                           STIPULATION AND ORDER FOR
                                                           v.                                                      EXTENSION OF TIME FOR
             3883 Howard Hughes Parkway, Suite 1100




                                                      13                                                           DEFENDANTS TO RESPOND TO
Snell & Wilmer




                                                           LEGACY CREATIVE INC., an Alberta                        PLAINTIFF’S COMPLAINT
                    Las Vegas, Nev ada 89169




                                                           corporation, and ANDREA REINDL MCLEAN,
                         LAW OFFICES




                                                      14
                          702.784 .5200




                                                           an individual,                                          (FIRST REQUEST)
                               L.L.P.




                                                      15

                                                      16                                    Defendants.

                                                      17              Pursuant to LR IA 6-2, Plaintiff Catalystix Inc. (“Plaintiff”) and Defendants Legacy
                                                      18   Creative Inc. and Andrea Reindl McLean (“Defendants”) hereby stipulate and agree that
                                                      19   Defendants shall have through and including October 8, 2021 answer, move, or otherwise
                                                      20   respond to Plaintiff’s Complaint (ECF No. 1). The additional time is requested in order to
                                                      21   facilitate potential settlement discussions, further investigation into Plaintiff’s allegations, and to
                                                      22   accommodate the trial schedule of Defendants’ counsel.
                                                      23   ///
                                                      24
                                                           ///
                                                      25
                                                           ///
                                                      26
                                                           ///
                                                      27
                                                           ///
                                                      28

                                                                                                            -1-
                                                           4852-2737-9195.1
                                                           Case 2:21-cv-01253-JCM-EJY Document 11 Filed 09/16/21 Page 2 of 2



                                                       1              This stipulation is filed in good faith and not intended to cause delay. This is the Parties’

                                                       2   first request for an extension.

                                                       3              IT IS SO STIPULATED.

                                                       4
                                                           Dated: September 14, 2021                             Dated: September 14, 2021
                                                       5

                                                       6         SNELL & WILMER L.L.P.                                 ARMSTRONG TEASDALE LLP

                                                       7
                                                           By:      /s/ Richard C. Gordon                        By:      /s/ Michael A. Gehret
                                                       8         Richard C. Gordon, Esq.                               Michael A. Gehret, Esq.
                                                                 Bradley T. Austin, Esq.                               D. Loren Washburn, Esq.
                                                       9
                                                                 3883 Howard Hughes Pkwy., Ste. 1100                   201 South Main Street, Ste. 750
                                                      10         Las Vegas, NV 89169                                   Salt Lake City, UT 84111

                                                      11         Attorneys for Defendants Legacy Creative              Brandon P. Johansson, Esq.
                                                                 Inc. and Andrea Reindl McLean                         ARMSTRONG TEASDALE LLP
                                                      12                                                               3770 Howard Hughes Pkwy., Ste. 200
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                       Las Vegas, NV 89169
                                                      13
Snell & Wilmer
                    Las Vegas, Nev ada 89169




                                                                                                                       Attorneys for Plaintiff
                         LAW OFFICES




                                                      14
                          702.784 .5200
                               L.L.P.




                                                      15

                                                      16                                                    IT IS SO ORDERED.

                                                      17

                                                      18
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                      19

                                                      20                                                    DATED:       September 16, 2021

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              -2-
                                                           4852-2737-9195.1
